       CASE 0:19-cv-02588-MJD-ECW Doc. 60 Filed 11/25/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

Bricklayers and Allied Craftworkers
Service Corporation, a Minnesota
Nonprofit corporation,

      Plaintiff,                                  ORDER
v.                                                Civil No. 19-2588 (MJD/ECW)

Archithority United LLC, a
Minnesota Limited Liability
Company, and Elena F.
Kotowski, individually,

      Defendants.



       Thomas C. Atmore, Leonard O’Brien, Spencer, Gale & Sayre, Ltd., Counsel
for Plaintiff.

     Brian N. Niemczyk and Vadim Trifel, Hellmuth & Johnson, Counsel for
Defendant.



      This matter is before the Court on the Report and Recommendation by

United States Magistrate Judge Elizabeth Cowan Wright dated November 3, 2020

(Doc. No. 58) recommending that Plaintiff’s motion for finding civil contempt

(Doc. No. 24) be granted and Defendant Archithority United, LLC’s motion for

extension of time to comply with the Court’s February 20, 2020 Order (Doc. No.

45) be denied. No objections have been filed in the time allowed.
       CASE 0:19-cv-02588-MJD-ECW Doc. 60 Filed 11/25/20 Page 2 of 4




      Pursuant to statute, the Court has conducted a de novo review of the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, and in

consideration of the applicable law, the Court will adopt the Report and

Recommendation’s Findings of Fact and Conclusions of Law, and hereby orders

the following.

      IT IS ORDERED:

      1.    The Report and Recommendation dated November 3, 2020 [Doc. No.

58] is ADOPTED; and

      2.    Plaintiff Bricklayers and Allied Craftworkers Service Corporation’s

Motion for Finding of Civil Contempt (Doc. No. 24) against Defendants

Archithority United LLC and Elena F. Kotowski is GRANTED;

      3.    Defendants Archithority United, LLC and Elena F. Kotowski, jointly

and severally, are held in contempt of Court for having failed to obey the Court’s

February 20, 2020 Findings of Fact, Conclusions of Law and Order for Judgment

(Doc. No. 22);

      4.    Defendants Archithority United, LLC and Elena F. Kotowski, jointly

and severally, shall pay a fine of $100 per day until they have complied with the
         CASE 0:19-cv-02588-MJD-ECW Doc. 60 Filed 11/25/20 Page 3 of 4




Court’s February 20, 2020 Findings of Fact, Conclusions of Law and Order for

Judgment;

      5.     If Defendants Archithority United, LLC and Elena F. Kotowski have

not complied with the Court’s February 20, 2020 Findings of Fact, Conclusions of

Law and Order for Judgment within fourteen (14) days from the date of this

Order, the Court will issue a Show Cause Order as to why Elena F. Kotowski

should not be committed to confinement until compliance with the Court’s

February 20, 2020 Order has been met;

      6.     Plaintiff Bricklayers and Allied Craftworkers Service Corporation

shall file an affidavit addressing whether Defendants Archithority United, LLC

and Elena F. Kotowski have complied with the Court’s February 20, 2020

Findings of Fact, Conclusions of Law and Order for Judgment no later than

seven (7) days after the conclusion of the 14-day period described in paragraph 5

above;

      7.     Defendants Archithority United, LLC and Elena F. Kotowski, jointly

and severally, shall pay a compensatory financial sanction to Plaintiff Bricklayers

and Allied Craftworkers Service Corporation, representing Plaintiff’s reasonable

attorneys’ fees and costs incurred in seeking compliance with the Court’s
       CASE 0:19-cv-02588-MJD-ECW Doc. 60 Filed 11/25/20 Page 4 of 4




February 20, 2020 Findings of Fact, Conclusions of Law and Order for Judgment,

including those incurred in connection with bringing the Motion for Finding of

Civil Contempt and Plaintiff’s October 23, 2020 supplemental briefing;

      8.    Plaintiff Bricklayers and Allied Craftworkers Service Corporation be

ordered to submit an updated affidavit regarding its attorneys’ fees and costs

within seven (7) days of this Order and that Defendant Archithority United, LLC

and Elena F. Kotowski shall have seven (7) days to file any objections as to the

attorneys’ fees and costs sought by Plaintiff; and

      9.    Defendant Archithority United, LLC’s Motion for Extension of Time

to Comply with the Court’s February 20, 2020 Findings of Fact, Conclusions of

Law and Order for Judgment (Doc. No. 45) is DENIED.



DATED: November 25, 2020                     s/ Michael J. Davis
                                             Michael J. Davis
                                             United States District Court
